August 13, 2008
Mr. John Park
4837 Ramsdell Ave.
La Crescenta, CA 91214
Dear Mr. Park:
     Hanmi Bank is pleased to extend an offer of employment to you as an
Executive Vice President and Chief Credit Officer, on a full-time basis. In this
position, you will be classified as an exempt employee, and are not eligible for
overtime. Your annual starting salary will be $210,000 and you will receive the
following incentives/ benefits:

  •   Up to 50% Annual Salary Incentive Compensation based on a set of goals
(not pro-rated for year 2008)     •   30,000 Stock Option Grant     •   5,000
Restricted Stock Grant     •   Auto allowance $700 per month     •   Cell phone
allowance $100 per month plus Gas Card     •   401K Plan     •   20 days of paid
annual vacation     •   Immediate coverage of health insurance     •   Other
benefits as offered to all bank employees

     All benefits are subject to change at the Bank’s sole discretion and also
subject to the terms and conditions contained in the Bank’s employee handbook.
This offer is conditional on you providing an acceptable evidence of your legal
right to work and on the Bank’s review and approval of the results of a
background and/or credit investigation.
     We greatly look forward to having you join our Bank and become a member of
our team. However, we recognize that you retain the option, as does the Bank, of
ending your employment with the Bank at any time, with or without notice and
with or without cause. As such, your employment with the Bank is at-will and
neither this letter nor any other oral or written representations may be
considered a contract for any specific period of time.
     If you plan to accept this offer, please be sure to return a signed copy of
this letter to me or Human Resources Department immediately. We look forward to
your joining our team at Hanmi Bank.

            Sincerely,
      /s/ Jay S. Yoo       Jay S. Yoo      President & CEO     

 
I accept the offer from Hanmi Bank.

           
/s/ John Park
  August 13, 2008
 
   
Name & Signature
  Date

